EXHIBIT 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 Table of Contents INTRODUCTION - 2 - SECOND QUARTER 2 - 2 - OVERVIEW - 3 - SUMMARIZED FINANCIAL RESULTS - 7 - RESULT OF OPERATIONS -9 - FINANCIAL POSITION AND LIQUIDITY - 15 - FAIR VALUE OF FINANCIAL INSTRUMENTS - 22 - OUTSTANDING SHARE DATA - 23 - OFF BALANCE SHEET ARRANGEMENTS - 23 - RELATED PARTY TRANSACTIONS - 23 - ALTERNATIVE PERFORMANCE MEASURES - 24 - SIGNIFICANT ACCOUNTING POLICIES AND ESTIMATES - 25 - CONTROLS AND PROCEDURES - 25 - ACCOUNTING POLICIES TO BE IMPLEMENTED EFFECTIVE JANUARY 1, 2013 - 26 - RISK FACTORS - 27 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION - 27 - CAUTIONARY NOTE IN RESPECT OF MINERAL RESOURCES - 29 - - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 INTRODUCTION This Management’s Discussion and Analysis (“MD&A”) provides information management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries. The MD&A of the Company’s financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes, thereto for the three six months ended June 30, 2012 and June 30, 2011, which are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). Unless otherwise noted, all currency amounts are in United States dollars, all tabular amounts are in millions, and tons are short tons. This MD&A has been prepared as of August 10, 2012. A copy of this MD&A will be provided to any who requests it from the Company. This MD&A contains “forward-looking information” and “forward-looking statements” that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information”. The reader is cautioned not to place undue reliance on forward-looking statements. SECOND QUARTER 2 v Mineral Park Mine production for the three months ended June 30, 2012 totalled 21.4 million copper equivalent pounds, comprised of 9.5 million pounds of copper (8.7 million in concentrates and 0.8 million in cathode), 2.6 million pounds of molybdenum in concentrates and 155,000 ounces of silver. During the quarter, recoveries were a record 80.5% and 79.1%, respectively, for copper and molybdenum, (higher than target recovery rates), compared to the first quarter of 2011 recoveries of 72.6% and 70.9%, respectively for copper and molybdenumwith average throughput of 46,638 tons per day (tpd) and June throughput of 50,053 tpd. Production at Mineral Park during the quarter was impacted by lower copper grades encountered in the transition zone.2012 copper equivalent production is calculated using a molybdenum / copper ratio of 4.53, based on the Company’s estimated 2012 metal prices, including copper hedges. Total cash cost* for the three months ended June 30, 2012 was $2.35 per pound of copper produced and $10.79 per pound of molybdenum produced as compared to $2.21 per pound of copper produced and $12.18 per pound of molybdenum produced in the comparable three months of 2011. v Revenue was $61.3 million for the three months ended June 30, 2012, a decrease of $11.1 million, over the comparable three months of 2011, primarily due to lower commodity prices and decreased copper sales volume, which were partially offset by higher molybdenum sales volume. v Gross profit was $9.0 million for the three months ended June 30, 2012, a decrease of $19.7 million, over the comparable three months of 2011. v Net income was $22.1 million ($0.09 basic and diluted per share) for the three months ended June 30, 2012 as compared to net income of $24.0 million ($0.12 basic and $0.11 diluted per share) for the comparable three months of 2011. The Company recorded an adjusted net loss* was $3.5 million for the three months ended June 30, 2012 as compared to adjusted net income of $11.2 million for the three months of 2011. v Cash flows from operating activities at the Mineral Park Mine were $5.2 million for the three months ended June 30, 2012, compared to $18.5 million for the comparable three months of 2011. v The Company invested $3.3 million in mineral property, plant and equipment for the three months ended June 30, 2012. These investments included $2.3 million at the Mineral Park Mine for various projects including a turbine to power grid interconnect facility, water treatment facilities, and light vehicles. $1.0 million was invested at El Pilar primarily for the engineering design work. *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 24 of this MD&A. - 2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 June 30 Three Month Overview Gross sales revenue ($ millions) Copper in concentrate produced (pounds millions) Total cash cost* per pound of copper in concentrate produced ($) Cathode copper produced (pounds millions) Total cash cost* per pound of cathode copper produced ($) Total copper produced (pounds millions) Total cash cost* per pound of copper produced ($) Molybdenum in concentrate produced (pounds millions) Total cash cost* per pound of molybdenum in concentrate produced ($) Copper sold (pounds millions) Molybdenum sold (pounds millions) Net income for the period ($ millions) Income per common share (basic) ($) Cash flow from operating activities ($ millions) Cash, restricted cash & short-term deposits ($ millions) *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 24 of this MD&A. OVERVIEW The Company is a natural resource company engaged in the mining, development, and exploration of its mineral properties in the United States of America and Mexico. The Company’s principal assets are its 100% owned Mineral Park mine (“Mineral Park”), a producing copper and molybdenum mine located near Kingman, Arizona; USA, its 100% owned El Pilar (“El Pilar”) copper development project located in northern Mexico in the state of Sonora; and its 100% owned El Creston (“El Creston”) molybdenum and copper exploration and development project located in northern Mexico, in the state of Sonora. The Company acquired 100% of the shares of Mineral Park Inc. (“MPI”), which owns Mineral Park, from Equatorial Mining North America, Inc. in 2003. El Pilar was acquired in December 2008, through the acquisition of Stingray Copper Inc. El Creston was acquired in June 2011, through the acquisition of Creston Moly Corp. Mineral Properties Unless otherwise indicated, Mercator has prepared the technical information ("Technical Information") in this MD&A based on information contained in the technical reports and news releases, material change reports, quarterly and annual consolidated financial statements and management discussion and analysis (collectively the "Disclosure Documents") available under Mercator, Stingray Copper Inc., and Creston Moly Corp. company profiles on SEDAR at www.sedar.com. Some of the information in this MD&A has been updated for events occurring subsequent to the date of the technical reports. Each Disclosure Document was prepared by or under the supervision of a qualified person (a “Qualified Person”) as defined in National Instrument 43-101 – Standards of Disclosure for Mineral Projects of the Canadian Securities Administrators (“NI 43-101”). Readers are encouraged to review the full text of the Disclosure Documents, which qualifies the Technical Information. Readers are advised that mineral resources that are not mineral reserves do not have demonstrated economic viability. The Disclosure - 3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 Documents are each intended to be read as a whole and sections should not be read or relied upon out of context. The Technical Information is subject to the assumptions and qualifications contained in the Disclosure Documents. Gary Simmerman, BSc, Mining Eng. FAusIMM, Mercator's Vice-President Mineral Park., a Qualified Person as defined by NI 43-101 supervised the preparation of and verified and approved the technical information contained in this MD&A in respect of Mineral Park. Mike Broch, BSc, Geology, Msc, Economic Geology, FAusIMM, the Company’s Vice-President Exploration & Evaluations, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect of El Pilar contained in this MD&A. Dave Visagie, P. Geo, the Company’s Exploration Manager, a Qualified Person as defined by NI 43-101, supervised the preparation of and verified and approved the technical information in respect of El Creston contained in this MD&A. Mineral Park For the quarter ended June 30, 2012, Mineral Park produced 9.5 million pounds of copper and 2.6 million pounds of molybdenum. Ore throughput at the mill averaged 46,638 tpd during the three months ended June 30, 2012, compared to 32,260 tpd during the second quarter of 2011. Mill throughput in the second quarter of 2012 was impacted by increased maintenance required in both Semi-Autogenous (“SAG”) mills which reduced mill availability. After successfully implementing changes to the grinding media and the completion of the maintenance program, mill availability subsequently increased to over 97% during the month of June. During June, the mill ran at a steady state over 50,000 tpd, which is the design capacity. Metal recoveries in the mill for the three months ended June 30, 2012 were a record 80.5% and 79.1%, respectively for copper and molybdenum and compares positively to first quarter 2012 recoveries of 72.6% and 70.9%, and mill design rates of 80% and 75%, respectively, for copper and molybdenum. The Company believes that continued recovery improvements are possible as recoveries for June averaged 84.7% and 82.0% for copper and molybdenum, respectively and 85% and 81% recovery rates were achieved in July. The improvements in recoveries are due to ore blending, balanced milling operation, optimized regrinding, and flotation circuit practices. The 2012 mine plan at Mineral Park includes mining through the transition zone from supergene enriched copper material into primary hypogene copper mineralization. Mining of the transition zone has encountered a lower percentage of higher-grade supergene copper mineralization than expected from the mineral resource model, resulting in a lower copper grade material than anticipated, while molybdenum grades remain unaffected. Approximately 20% of the material expected to be processed in 2012 is comprised of transition zone material. The transition zone represents approximately 11% of the overall mineral resource and the life-of-mine mineral reserves for Mineral Park. Since the inception of mining in 2005, the overall block model reconciliation is positive 0.5% for copper grade, positive 12.1% for molybdenum grade, and positive 5.6% for copper equivalent grade. The Company is presently in the process of revising the resource model to more accurately predict transition zone copper grades. Once fully assessed, the Company will update future guidance. Mineral Park invested $2.3 million and $4.8 million in for property, plant, and equipment for the three and six months ended June 30, 2012 on various projects including a turbine to power grid interconnect facility, water treatment facilities, and light vehicles. Mineral Park expects to spend an additional $0.6 million in the second half of 2012 for large engine replacements and various other sustaining capital projects. In order to further lower operating costs associated with the natural gas turbine at Mineral Park, the Company is installing a turbine to grid interconnect facility that should allow for full turbine power optimization of up to 40 megawatts. The total cost of this is interconnect facility is $2.2 million, $1.8 million of which has been incurred in the six months ended June 30, 2012 and $0.4 million in 2011. The turbine to grid interconnect facility is expected to be in service in the third quarter of 2012 and will provide greater flexibility in directing power at Mineral Park and redirecting power from the turbine to the power grid. - 4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 2012 Mineral Park Outlook As previously disclosed on May 4, 2012, the Company expects to produce approximately 89 million copper equivalent pounds (1). The table below includes actual production results from the first two quarters of 2012 and projections for the last six months of 2012. 2012 Production Forecast Actual 1st qtr Actual 2nd qtr June 30, YTD Forecast 3Q - 4Q Total Forecast Copper in concentrate (million pounds) Cathode copper (million pounds) Total copper (million pounds) Molybdenum in concentrate (million pounds) Silver (thousand ounces) Copper equivalent (1) (million pounds) Milled tons (million tons) Copper grade (%) Molybdenum grade (%) Copper recoveries (%) 72.6 (2) Molybdenum recoveries (%) 70.9 (2) Copper equivalent calculated using a molybdenum/copper ratio of 4.53 in 2012. Recoveries were lower in the first quarter of 2012 as a result of processing partially oxidized ore stockpiles, which stockpiles have been fully depleted. The guidance is also based on an estimated 50,000 tpd average throughput for the balance of the year and metal recoveries of at least 80% and 75% respectively, for copper and molybdenum. With further operating efficiencies being achieved and a cash preservation program in place, the Company expects sequential quarter over quarter improvements in operations and financial position for the remainder of 2012. As the mine plan focuses on increased mining in the Turquoise pit area of Mineral Park in the second half of 2012, we expect copper and molybdenum grades to be higher in the second half of 2012 as compared to the first half of 2012. The Company’s operating goals for Mineral Park in 2012 are to maximize cash flows by: (1) increasing and maintaining throughput rates at 50,000 tpd, (2) lowering cash costs* of production for copper in the range of $2.20 to $2.30 per pound and lowering cash costs* of production for molybdenum in the range of $10.00 to $10.50 per pound, and (3) sustaining and exceeding targeted metal recovery rates of 80% and 75%, respectively, for copper and molybdenum. El Pilar On November 9, 2011, the Company filed the El Pilar Project 2011 Feasibility Study Update (“Study”), a Canadian Securities Administrators NI 43-101 compliant technical report for the El Pilar project on SEDAR (www.sedar.com). The Study supported the development of a robust economically feasible copper project at the Company’s wholly owned El Pilar project in northern Mexico based on the assumption in the technical report. El Pilar is designed to be an open pit operation using conventional drilling, blasting, and loading utilizing diesel hydraulic shovels, followed by truck haulage. Run-of-mine (“ROM”) material will be mined and stacked on a leach pad. Copper cathode would be produced from the oxide copper ore by acid leaching and solvent extraction electro- - 5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 winning (“SX/EW”) processing to produce an average of 73.0 million pounds of copper in cathodes per year for the life of the mine. El Pilar, which uses a life-of-mine average copper price assumption of $2.82 per pound, generates a net present value (“NPV”) (discount rate of 8%) of $335.0 million and an IRR, after tax, of 35.7%. For readers to fully understand these Project highlights, they should be read in conjunction with the Study, which is intended to be read as a whole and should not be read or relied upon out of context and is subject to the assumptions and qualifications contained in that report. Plans at El Pilar for 2012 include ensuring this attractive copper project achieves construction-ready status as soon as possible while continuing to find value accretive financing for the development of El Pilar. The Study identified opportunities to improve El Pilar economics, including reducing the lift heights on the leach pad from six meters to three meters, which is expected to increased copper recoveries. The Company expects to release an optimized feasibility study during the third quarter of 2012, which will capture the anticipated benefits of the shorter lift heights. Currently, El Pilar is well advanced towards becoming construction ready. Currently all permits are in place to commence construction, detailed engineering work is approximately 30% complete, and all long-lead item contracts have been tendered. For the three and six months ended June 30, 2012, $1.0 million and $4.4 million, respectively, were invested at El Pilar, primarily for the acquisition of change in soil use permits and engineering design work.The Company anticipates spending $2.0 million in the second half of 2012 directly related to El Pilar, primarily for transmission line access and land payments. The Company has deferred the construction of El Pilar until financial credit market conditions improve, which is expected to allow the Company to obtain a value accretive financing package. Once construction has begun, the Company anticipates a relatively short construction time line of 15 months before initial cathode copper production and an additional six months to complete the construction of the sulphuric acid plant. The Company’s ability to progress El Pilar towards a construction decision and eventually into production is dependent on its ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. El Creston The summary of technical information below is derived from the technical report titled “Preliminary Economic Assessment El Creston Project Opedepe, Sonora, Mexico” (the “PEA Report”) a NI 43-101 compliant technical report, filed by the Company’s wholly owned subsidiary Creston, on December 16, 2010 (see “Mineral Properties” above to understand the limitations on this summary). El Creston is an advanced development-stage molybdenum and copper project located in Sonora, Mexico. Based on a PEA Report, El Creston is expected to generate an average annual production of approximately 23.9 million pounds of molybdenum in concentrate and approximately 16.0 million pounds of copper in concentrate over a 13 year mine life. The PEA Report, which used price assumptions of $15.00 per pound of molybdenum and $2.60 per pound of copper, also indicated that the El Creston project could generate a NPV (discount rate of 8%) of $562.0 million and an internal rate of return (“IRR”), after tax, of 22.3%. For readers to fully understand these project highlights, they should be read in conjunction with the PEA Report, which is intended to be read as a whole and should not be read or relied upon out of context and is subject to the assumptions and qualifications contained in the PEA Report. In 2012, the Company will complete ongoing environmental studies and a limited program of geological mapping and sampling over selected areas to determine whether additional zones of molybdenum mineralization occur on El Creston. The ability to progress El Creston towards a construction decision and eventually into production is dependent on the Company’s ability to arrange for sufficient funds to cover the capital and start up related costs. There can be no assurance that the Company will be successful in arranging such funding. In November 2011 and February 2012, the Company’s wholly owned subsidiary, Exploraciones Global SA de CV (“Exploraciones”), the Mexican entity that holds the rights to the Company’s El Creston property, was served in - 6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 connection with two lawsuits filed in Mexican Agrarian Court by certain members of the Ejido (village) that previously owned the surface land in question. These lawsuits seek to nullify the surface ownership right transfers of two parcels of land, Parcels 38 and 39, which transfers were originally negotiated by Exploraciones and the Ejido in 2007, and legally and finally effectuated and registered in March of 2011. The suits claim that the Notices of Intent to sell the surface land ownership rights to Exploraciones were not properly given. These Notices of Intent implement a right of first refusal process that is required under Mexican law to allow certain parties (to whom the Agrarian Law affords such right of first refusal) an opportunity to purchase the parcels for the same price and on the same terms being offered by the intended purchaser. Hearings on the Parcel 39 lawsuit were held from December 2011 onwards. The trial of the Parcel 38 litigation commenced in the second quarter of 2012. The Company believes that the Notices of Intent were accurately and properly executed, and that the complaints have no merit and that it will prevail in this litigation. The outcome of these matters is indeterminable. Any settlement resulting from resolution of these matters will be reported in the period of settlement. SUMMARIZED FINANCIAL RESULTS For the three months ended June 30, 2012, the Company reported consolidated net income of $22.1 million, or $0.09 per share (basic), compared to consolidated net income of $24.0 million, or $0.12 per share (basic), for the three months ended June 30, 2011. Consolidated earnings from operations were $1.8 million for the three months ended June 30, 2012 (2011 - $17.8 million). As at June 30, 2012, the Company had an accumulated deficit of $123.6 million (December 31, 2011- $133.3 million) and working capital deficiency of $52.5 million (December 31, 2011 - working capital deficiency of $116.3 million). For the six months ended June 30, 2012, the Company reported consolidated net income of $1.6 million, or $0.01 per share (basic), compared to consolidated net income of $17.8 million, or $0.09 per share (basic), for the six months ended June 30, 2011. Consolidated earnings from operations were $12.1 million for the six months ended June 30, 2012 (2011 - $27.0 million). Our consolidated net income was significantly impacted by the factors discussed in the paragraphs below. Three Months Ended June 30, Six Months Ended June 30, (in millions) Net income $ Add: Unrealized gain on derivative instruments ) Unrealized gain on share purchase warrants ) Future income tax expense - - Stock based compensation expense Executive Severance - - Adjusted net (loss) income $ ) $ $ ) $ The table above are alternative performance measures. Please see “Alternative Performance Measures” section on page 24 of this MD&A. The following tables present our unaudited selected quarterly results of operations for each of the last eight quarters. This data has been derived from our unaudited condensed consolidated financial statements, which were prepared on the same basis as the annual consolidated financial statements and, in our opinion, include all necessary adjustments (consisting solely of normal recurring adjustments) for the fair presentation of such information. Those unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2011 and 2010. - 7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 Three Months Ended (in millions, except per pound and share amounts) Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Revenues $ 64 Copper sold (pounds) (1) Molybdenum in concentrate sold (pounds) (2) Average realized copper price $/pound (3) Average realized molybdenum price $/pound (3) Average COMEX copper price $/pound (3) Average molybdenum spot price $/pound (3) Operating profit $ Unrealized gain (loss) on derivative instruments $ 28 ) Unrealized gain (loss) on stock purchase warrants $ 6 1 ) ) Net income (loss) $ ) ) 24 ) ) ) Net income (loss) per share $ ) Cash flow from operating activities $ Cash and cash equivalents (including restricted cash) $ Total assets $ The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods M+1 or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and to Hayden, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 20,000 wmt per year in years 2012-2013 and 70,000 dry metric tonnes (dmt) in 2012-2017. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are freight-on-board (“FOB”) mine site. Current off-take agreement is an evergreen contract (with 12 months mutual notification of termination) for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. These are alternative performance measures. Please see “Alternative Performance Measures” section on page 24 of this MD&A. The upward trend of molybdenum pounds sold over the last eight quarters is directly related to the expansion of Phase 2 at Mineral Park and the related increase in production. Copper pounds sold in the first and second quarters of 2012 have decreased from the 2011 levels of copper pounds sold due to a decrease in copper production primarily related to declining copper grades. The Company’s revenues are a direct function of copper and molybdenum pounds sold, COMEX, and molybdenum spot prices. Revenues were trending higher through 2011 due to increase in pounds sold with revenues slightly decreasing in 2012 due to a decrease in copper pounds sold and slight decrease in COMEX and molybdenum spot prices. Revenues and operating profits were the highest in the second quarter of 2011 due a combination of high (10.2 million pounds) copper sold, and increasing (1.6 million pounds) molybdenum sold, higher COMEX price of $4.16 per pound of copper, and molybdenum spot price of $16.56 per pound of molybdenum. Operating profits were the lowest in the second quarter of 2012, primarily due to lower realized copper prices, copper pounds sold, and slightly higher mining and processing costs. Quarterly operating cash flows have decreased in the last three quarters, primarily due to lower revenues, as discussed above, combined with a slight increase in operating costs at Mineral Park. Unrealized gains and losses on derivative instruments are primarily related to the copper forward contracts and the unrealized gain or loss each quarter is directly related to the change in the copper forward prices for each quarter. For the - 8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 last eight quarters, the net income or loss for the Company is directly related to whether there is an unrealized gain or loss on derivative instruments. Three Months Ended June 30, Six Months Ended June 30, Average price (price per pound) Copper COMEX $ Realized Copper (excluding forward sales) Molybdenum Spot Molybdenum Realized The Company’s copper production that exceeds the amount of copper forward sales is exposed to the fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). The Company’s cathode copper sales are recognized at the NYMEX monthly average price less shipping. The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods one month forward (“M+1”), three month forward (“M+3”), or four months forward (“M+4”) (at the buyer’s declaration) with assemblage of agreed upon lot sizes, of approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and smelters in Arizona. The Company is responsible for freight, insurance, smelting, documentation fees, and refining costs. Current concentrate off-take agreements with one broker include 20,000 wmt per year in years 2012-2013 and 70,000 dry metric tons (dmt) in 2012 – 2017. The Company also has an agreement with a broker on spot sales for 100% of Mineral Park’s cathode production. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of sale to the buyer. Concentrate sales are FOB the mine site. The current off-take agreement is an evergreen contract (with 12 months mutual notification of termination) with one broker for 100% of molybdenum production, with terms and conditions renewed on an annual basis. For molybdenum concentrate sales during the first 15 days of each month the quotational period will be M+1. For all cargo readiness notices issued for the balance of each month the quotational period will be M+2. The Company records the unsettled copper and molybdenum concentrate sales at the end of the period at the estimated price of the forward quotational period. The Company believes that in the long term and with the strength in the prices of commodities that it produces, that the outlook for its operations at Mineral Park will continue to improve and that the El Pilar and El Creston projects will remain very attractive growth assets. There can be no assurance, however, that copper and molybdenum prices and demand will remain strong. Material decreases in copper and molybdenum prices and or demand may have a material adverse effect on the Company’s operating results and financial condition for any copper volumes exceeding the copper forward sales and all of its molybdenum production. RESULT OF OPERATIONS Revenues generated by the Company from metals sales and other items during the three months ended June 30, 2012 totaled $61.3 million on the Company’s shipped production of 7.2 million pounds of copper in concentrates (2011 - 9.4 million pounds), 2.5 million pounds of molybdenum (2011 - 1.6 million pounds), 0.1 million ounces of silver (2011 - 0.2 million ounces) and 0.9 million pounds of cathode copper (2011 - 0.8 million pounds). The average realized price for copper during the three months ended June 30, 2012, was $3.43 per pound, compared to $4.32 per pound for the corresponding period of 2011 for a 20% decline. The average COMEX spot price for copper was $3.55 per pound in the three months ended June 30, 2012 as compared to $4.16 per pound in the three months ended June 30, 2011, a 15% decline. The average realized sales price for molybdenum was $12.97 per pound in the three months ended June 30, 2012 as compared to $16.93 per pound for the three months ended June 30, 2011, a 23% decline. The average spot price for molybdenum was $13.73 per pound in the three months ended June 30, 2012 as - 9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 compared to $16.56 per pound in the three months ended June 30, 2011, a 17% decline. The primary difference between the Company’s average realized sales prices to the average spot price for copper and molybdenum is due to the timing of the Company’s sales of these products. Revenues generated by the Company from metals sales and other items during the six months ended June 30, 2012 totaled $126.5 million on the Company’s shipped production of 14.3 million pounds of copper in concentrates (17.7 million pounds for the six months ended June 30, 2011), 4.8 million pounds of molybdenum (2.6 million pounds for the six months ended June 30, 2011) 0.1 million ounces of silver (2011 - 0.3 million ounces) and 1.7 million pounds of cathode copper (2011 - 1.2 million pounds). The average realized price for copper during the six months ended June 30, 2012, was $3.75 per pound, compared to $4.36 per pound for 2011, a 14% decline. The average COMEX spot price for copper was $3.67 per pound in the six months ended June 30, 2012 as compared to $4.27 per pound in the six months ended June 30, 2011, a 14% decline. The average realized sales price for molybdenum was $13.45 per pound in the six months ended June 30, 2012 as compared to $16.58 per pound for the six months ended June 30, 2011, a 19% decline. The average spot price for molybdenum was $13.98 per pound in the six months ended June 30, 2012 as compared to $16.96 per pound in the six months ended June 30, 2011, a 17% decline. Three Months Ended June 30, Six Months Ended June 30, Revenue (in millions) $ Copper in concentrate sold (pounds) Copper in cathode sold (pounds) Molybdenum in concentrate sold (pounds) Silver in concentrates sold (thousand ounces) Operating Revenue and Expense Revenue Three Months Ended June 30, Six Months Ended June 30, Revenue (in millions) Copper $ Molybdenum Silver Other - - $ Consolidated revenues generated during the three months ended June 30, 2012 were $61.3 million, a decrease of $11.1 million, or 15% from revenues of $72.4 million for the three months ended June 30, 2011. The decrease in revenues is directly attributable to the lower commodity prices and the decrease in copper sold during the three months ended June 30, 2012 as compared to the corresponding period of 2011. Consolidated revenues decreased by $11.1 million in the three months ended June 30, 2012, compared to three months ended June 30, 2011, is due to a $16.0 million decrease in copper revenue offset by a $5.2 million increase in molybdenum revenue. The decrease in copper revenue is primarily due to a decrease in copper pounds sold of 2.1 million pounds combined with a decrease of $0.89 realized price per pound of copper sold. The decrease in copper pounds sold was primarily due to 1.7 million pounds of lower copper production than the comparable 2011 period due to a lower copper ore grade from the transition zone through the mill of 0.13% compared to 0.23% for the three months ended June 30, 2011. This was partially offset by an increase in daily mill throughput from 32,260 tpd to - 10 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 46,638 tpd. The decrease of $0.89 per pound of copper realized price was primarily due to a decrease in the average COMEX spot price from $4.16 per pound to $3.55 per pound for the three months ended June 30, 2011 and 2012. Molybdenum revenue increased by $5.2 million for the three months ended June 30, 2012 due to an increase in sales volume of 1.1 million pounds offset by a decrease in realized price of $3.96 per pound when compared to the three months ended June 30, 2012. Molybdenum sales volume increased primarily due to increased molybdenum production of 0.9 million pounds as a result of increased mill throughput and comparable molybdenum ore grades. The realized molybdenum price decreased in the molybdenum spot price from $16.96 per pounds to $13.73 per pound for the three months ended June 30, 2011 and 2012. Consolidated revenues generated during the six months ended June 30, 2012 were $126.5 million, a decrease of $1.8 million, or 1% from revenues of $128.3 million for the six months ended June 30, 2011. Consolidated revenues decreased by $1.8 million in the six months ended June 30, 2012 compared to the corresponding period of 2011 due to a $22.9 million decrease in copper revenue offset by a $21.5 million increase in molybdenum revenue. The decrease in copper revenue is primarily due to a decrease in copper pounds sold of 3.0 million pounds combined with a decrease of $0.61 realized price per pounds of copper sold. The decrease in copper pounds sold was primarily due to 1.3 million pounds of lower copper production than the comparable 2011 period as a result of lower copper grade of ore in the transition zone through the mill of 0.14% compared to 0.20% for the six months ended June 30, 2011. This was partially offset by an increase in daily mill throughput from 30,722 tpd to 47,652 tpd. The decrease of $0.61 per pound of copper realized price was primarily due to a decrease in the average COMEX spot price from $4.27 per pound to $3.67 per pound for the six months ended June 30, 2011 and 2012. Molybdenum revenue increased by $21.5 million for the six months ended June 30, 2012 due to an increase in sales volume of 2.2 million pounds offset by a decrease in realized price of $3.13 per pound when compared to the six month period ended June 30, 2012. Molybdenum sales volume increased due to increased molybdenum production of 2.1 million pounds due to increased mill throughput and comparable molybdenum ore grades. The molybdenum realized price decreased in the molybdenum spot price from $16.14 per pounds to $13.98 per pound for the six months ended June 30, 2012 and 2011. Copper Revenue Analysis Three Months Ended June 30, Six Months Ended June 30, (in millions, except realized price) Copper pounds sold 19 Realized price per pound sold (excluding forward sales) $ Copper revenue $ The realized price for copper sold in the above table excludes the effects of the copper forward sales contracts. A total of 6.7 million and 15.6 million pounds of copper forward sales pounds equivalents were delivered in the three and six months ended June 30, 2012 at an average contract price of $3.05 per pound. As a result of the forward sales contract price being less than the realized sales price, the Company incurred a $3.5 million and $9.9 million realized loss on the copper forward sales contracts for the three and six months ended June 30, 2012 compared to $8.5 million and $19.5 million realized loss for the three and six months ended June 30, 2011. The realized loss on the copper forward sales contracts are recorded in the Realized Loss on Derivative Liabilities within the Statement of Comprehensive Income. The Company has 12.1 million pounds of copper forward sales for the remaining six months of 2012 at an average price of $3.05 per pound. The Company’s copper production that exceeds the amount of copper forward sales is exposed to fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). - 11 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 Molybdenum Revenue Analysis Three Months Ended June 30, Six Months Ended June 30, (in millions, except realized price) Molybdenum pounds sold Realized price per pound sold $ Molybdenum revenue $ Operating Expense Mineral Park achieved an average throughput of 46,638 tpd and achieved record molybdenum production and copper and molybdenum recoveries of 80.5% for copper and 79.1% for molybdenum in the three months ended June 30, 2012. Key operating statistics for Mineral Park are presented below: Production Q2 2012 Q1 2012 Q4 2011 Q3 2011 Q2 2011 - Copper in concentrate (000s lbs.) - Copper cathode (000s lbs.) - Molybdenum in concentrate (000s lbs.) - Silver in concentrate (oz.) Mining Waste (tons) - Ore (tons) - Leach (tons) - Total material mined (tons) Milling - Tons processed - Tons processed per day - Copper grade (%) - Molybdenum grade (%) - Silver grade (opt) Recoveries - Copper (%) - Molybdenum (%) - Silver (%) Copper Concentrate - Dry tons produced - Copper grade (%) - Silver grade (opt) Molybdenum Concentrate - Dry pounds produced - Molybdenum grade (%) On site Operating Costs (1) ($/t milled) Pounds of copper produced (000s lbs.) Total cash cost per pound (1) produced -Copper in concentrate -Cathode copper -Total copper -Molybdenum in concentrate (1) The cash cost per pound of produced copper and molybdenum measure shown is an estimate of the cash cost on a co-product production basis. Site cash costs (including site administration) are divided proportionally based on the percentage of revenue from copper and molybdenum and netting silver equally. This is a non-IFRS performance measure and is furnished to provide additional information. These performance measures are included in this MD&A because these statistics are key performance measures that management uses to monitor performance, to assess how the Company is performing, to plan and to assess the overall effectiveness and efficiency of mining operations. These performance measures do not have a meaning within IFRS and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with IFRS. Please see “Alternative Performance Measures” section on page 24 below. - 12 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three and Six Months Ended June 30, 2012 Three Months Ended June 30, Six Months Ended June 30, Cost of Sales (in millions) Mining and processing $ Freight, smelting & refining Mining and processing expenses increased by $8.5 million and $14.5 million during the three and six months ended June 30, 2012, as compared to the corresponding periods of 2011. The increases are due to increased milling and mining costs associated with increased milling rates (45% and 56%, respectively), mining rate (36% and 39%, respectively), along with an increase in depreciation expense related mainly to the mill expansion. Freight, smelting and refining charges increased by nil and $1.6 million during the three and six months ended June 30, 2012, as compared to the three and six months ended June 30, 2011.The increases are due to higher downstream costs for molybdenum, caused by an increase in volume of molybdenum concentrate shipping in the six months ended June 30, 2012, as compared to the volume of molybdenum concentrate shipped in the six months ended June 30, 2011, and increased freight due to the location of concentrated shipments partially offset by lower copper smelting and refining charges costs due to the lower production of copper concentrate. Three Months Ended June 30, Six Months Ended
